Citation Nr: 0013458	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's service connected disabilities are: Residuals 
of shell fragment wound to the right shoulder, rated 20 
percent disabling; residuals of shell fragment wound with 
right tibia fracture, rated 40 percent disabling; residuals 
of shrapnel injury to the pleural cavity rated 20 percent 
disabling; residuals of shell fragment wound to the left 
knee, rated 20 percent disabling; residuals of shell fragment 
wound to the right knee, rated 10 percent disabling; 
residuals of shell fragment wound to the left leg and foot, 
rated 10 percent disabling; residuals of through and through 
shell fragment wound to the left ankle with nerve injury, 
rated 10 percent disabling; residuals of shell fragment wound 
to the right leg and foot, rated zero percent disabling; 
abdominal scarring with liver and diaphragmatic lacerations, 
rated as zero percent disabling; and neck scars rated as zero 
percent disabling.  The combined rating is 80 percent.  The 
veteran has employment experience as a freight handler and 
apparently he has not worked since November 1994, following 
an August 1994 incident, when while at work and trying to 
cross the street, he had to jump out of the way to avoid 
being hit by a car.  His right knee immediately became 
symptomatic.   

In an October 1994 report a private physician noted that 
although the veteran had sustained multiple shrapnel wounds 
in both knees in Vietnam, he had never had any prolonged 
problems with them since.  It was further noted that August 
X-rays were reviewed and showed early degenerative change in 
the left knee but the right knee looked "quite healthy."  
It was further noted that although there were multiple pieces 
of shrapnel around both knees, the physician did not think 
they were causing any problems.  Following December 1994 
right knee surgery, the same physician state that he though 
it "likely would be wise that [the veteran] look at some 
other form of lighter duty activities, as he has a number of 
musculoskeletal problems from the war, and it is only a 
matter of time before they start to flare up and give him 
problems.   

Another private physician reported in November 1994 that the 
veteran had been "working aggressively" as of October 1994 
and had not wanted to take time from work for right knee 
surgery; however, in December 1994 he underwent a partial 
right meniscectomy for a tear in the posterior medical 
meniscus.   It appears that the veteran received Montana 
State disability benefits for the August 1994 right knee 
injury since the file contains a relevant letter of June 1995 
from a private physician to the Montana State Fund.  
Documents from the Montana State Fund are not of record.  

In early 1996 the veteran underwent arthroscopic surgery of 
the left knee and in late 1997 he underwent surgery for a 
right rotator cuff tear.  The evidence currently of record 
does not sufficiently reflect the status of these 
disabilities following recovery from the surgery.  

The Board further notes that in its February 1998 rating 
decision, the RO based its denial of TDIU benefits on 
information pertaining to vocational rehabilitation, 
including that the veteran was currently attending school 
with a 3.5 grade average, and that a counselor felt the 
veteran could return to work.  However, the vocational 
rehabilitation folder has not been associated with the 
veteran's claims file and there is nothing else in the record 
in support of those comments.  

There is reference in a 1996 VA medical record in the claims 
folder to an area on the veteran's left thigh where a skin 
graft was taken in 1969 and to the fact that a rash had 
developed there within the past year.  Service connection has 
not been granted for any left thigh donor site scar or other 
residual disability, but that matter is raised by the record 
and it is inextricably intertwined with the TDIU issue.  
Thus, it must be addressed. 

Furthermore, inasmuch as a letter to the veteran's last 
employer was returned as undeliverable, another attempt 
should be made to contact that company. 

Finally, a current VA examination of the veteran's various 
service-connected disabilities is needed to show their status 
and the effect they have on his ability to work.  


In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should consider the matter of 
service connection for any residuals of a 
left thigh donor site, obtaining any 
necessary clarification from the veteran.  
If warranted, the area should be 
examined.  

3.  The RO should obtain a copy of the 
veteran's VA medical records since 
January 1996, in-patient and outpatient, 
pertaining to any musculoskeletal 
problems or otherwise pertaining to his 
service-connected disabilities.  If the 
veteran has received private treatment 
for his service-connected disabilities 
during that period he should identify the 
medical care providers and the RO should 
obtain his records.  

4.  The RO should ask the veteran to 
identify the local address of his last 
employer in Montana where he worked as a 
freight handler and the address of any 
regional (or national) headquarters of 
that employer.  After obtaining any 
necessary authorization, the RO should 
then again attempt to obtain information 
from that employer as to the reason for 
the termination of the veteran's 
employment, the hours he worked and the 
nature of his duties, and whether any 
concessions were made due to disability 
before his August 1994 accident.  Any 
other relevant employment information 
also should be requested.  

5.  After obtaining any necessary 
authorization, the RO should obtain all 
relevant documents from the Montana State 
Fund pertaining to the veteran, to 
include any medical reports and 
vocational evaluations.

6.  The RO should associate the veteran's 
VA vocational rehabilitation file with 
his claims folder.

7.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim for a total rating based on 
individual unemployability, and that, 
under 38 C.F.R. § 3.655 (1999), his claim 
will be denied if he fails to report for 
a VA examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder.

8.  The veteran should then be afforded a 
special VA orthopedic examination to 
assess each of his service-connected 
disabilities.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings should be reported by the 
examiner.  

The examiner should be asked to assess 
the effect of the service-connected 
disabilities on the veteran's ability to 
work, without consideration of the 
veteran's age or any nonservice-connected 
disabilities.  The examiner should review 
the medical evidence in the file and not 
base any conclusions on the veteran's 
subjective complaints/history alone.  In 
any event, with respect to the various 
service connected musculoskeletal 
disabilities, the examiner should 
consider such factor as whether there is 
more or less joint movement than normal, 
weakened movement, excess fatigability, 
incoordination, impaired ability to 
execute skilled movements, pain on 
movement, swelling, deformity or atrophy 
of disuse. instability of station, 
disturbance of locomotion, interference 
with sitting, standing and weight-bearing 
are related considerations.  The examiner 
should express an opinion as to whether, 
without consideration of the veteran's 
age or his nonservice connected 
disabilities, he is he capable of 
engaging in some type of substantially 
gainful employment, for example, some 
type of unskilled or semi-skilled work 
that would place light physical demands 
on him or be essentially sedentary in 
nature.  The examiner's conclusions 
should be supported by reference to 
medical findings in addition to the 
veteran's own assessment of his ability 
to work.

9.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

10.  When the above has been completed to 
the extent possible, the RO should again 
review the record, readjudicate the issue 
of a total rating based on individual 
unemployability, and adjudicate any 
inextricably intertwined issues.  For any 
new issues that are adjudicated, the 
veteran must be notified of the need to 
file a notice of disagreement if he 
disagrees.  If any benefits on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
covering such issue(s), to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.  The RO should ensure that the 
veteran's vocational rehabilitation file 
accompanies the claims folder if the case 
is returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


